Title: To Thomas Jefferson from John Dorrance, 10 August 1808
From: Dorrance, John,Jackson, Nathan W.
To: Jefferson, Thomas


                  
                                          
                            
                            
                        
                        
                            To 
                        the President 
                        of 
                        the United  States,
                        
                  The Inhabitants of Providence in Town Meeting legally convened request liberty respectfully to represent,
                  That to petition their Government is one of the political rights of a free people; and we are confident a respectful exercise of that right, will ever be grateful to a President of the American Nation. When grievances are felt, citizens must look to rulers for redress; where the people have deposited the massy treasure of their sovereignty, thither will their hearts turn for relief; nor can any attribute of dominion be more illustrious, than a power of granting it. To you Sir, has been committed the care of the Commonwealth; and by a law solely for that purpose provided, the whole power of suspending from the commerce of our country the domestic restriction with which it is oppressed and almost destroyed. We in common with many of our fellow citizens, have long felt and still painfully feel the ruinous consequences which continually result from all those laws imposing an embargo on the ships and vessels of the United States. National benefit was doubtless an item in political calculation, when these Laws originated; but this benefit is either too distant or too uncertain, to fall on our apprehension; while nothing can hide from our perception, all those evils daily passing before our eyes; nor which government itself could not have fully apprehended, until the disastrous hour of their existence. Government could not surely have calculated that, the spirit of enterprize in our country would have resisted even the most restrictive provisions of these laws, or that apprehensions of such resistance, would have brought american ships to blockade American harbours; armed Militia against citizens; or pointed the artillery in the depositaries of our national defence, against even the small fish boat that passes these batteries without a formal clearance. Yet these things have come to pass, and are really, compared with other grievances, so inconsiderable that they almost do not augment the aggregate of national evils. One year ago Americans might have been found trafficking with almost every maratime nation on earth. Our sails were seen on every ocean; our ships in every port. Americans celebrated the era of their national independence, on the other side of the globe. Then enterprize had an object. Industry found a reward. The same spirit that ploughed the waves, cultivated the fields. There was one united, one mighty effort, towards whatever could improve and aggrandize our common country.—The embargo was imposed, and every thing is changed. Our ships return silently into port; are stripped, moored and left to perish at the wharves. Our Seamen are turned into the country to look for labour which they cannot perform, and beg bread which by industry they cannot earn. But this is not all. Thousands, compelled to leave america for subsistence, have enlisted on board ships of war for an indefinite time, and from this hard exile and voluntary servitude, no exigence of their country can ever recall them. All the ordinary labourers in the avocations of commerce, are left without employment, and must live on charity. Every sea port swarms with these children of penury, too numerous for individual beneficence; and what can be expected from social charity in so great and so common a calamity? the rich suffer with the poor. Goods imported for a foreign market croud the warehouses of the Merchant. These have already depreciated to a mere nominal value, and all of them perishable in their nature, must perish on his hands. Every harbour is lined with dismantled ships. The black stumps of their spars picture the desolation of our country. While vain efforts are made in hopes of better days, to protect them from the destructive reptiles of the Water and the rains and sun shine of a variable climate. Agriculture suffers with commerce. Tho’ our flocks and herds cover the mountains, and our corn and meadows shade the vallies, and the whole earth teem with a rich and multifarious abundance, yet the proprietor of the soil cannot sell his superfluous produce; and left to perish on his hands, he will be rendered poorer by all the expenses of cultivation. We respectfully hope it may be considered by you Sir, that the present crisis of affairs, in the world is favorable to a relaxation of the laws which have reduced us to this unprosperous condition. From information received in this country, we respectfully submit that, the american people might immediately realize all the benefits of a free commerce with Spain and Portugal and all their extensive colonies. France now captures our vessels because they sail contrary to the embargo; this must cease to be done if that law were suspended. England has interdicted our commerce with Spain and Portugal because they were in the control of France. But England is doubtless now in amity with both those Powers, and our vessels will of consequence sail unmolested by her ships of war. These two kingdoms and their numerous and vast dependencies open a region of commerce almost equal to the hopes and nearly sufficient to employ all the capital, industry and enterprise of our country. There the great staples of agricultural produce from north to south, will find a ready and advantageous market. The immense carrying trade between these kingdoms and their colonies, may be performed by the people of the United States. Their American colonies are more extensive than one of the American continents, and abound with almost every kind of wealth in the world, and the people of those vast regions look to the citizens of the United States as their neighbors; as the inhabitants of a sister continent, and if we readily meet their wishes all the benefits of a great and reciprocal commerce may be realized by us; until the incalculable treasures of the South, shall enrich the merchants and farmers of North America. If the intelligence respecting the political condition of these kingdoms be true, it is respectfully submitted, we cannot be too early in our overtures of amity and commerce to them. Great Britain perhaps is able to perform, & always is ready to embark in the commerce of all nations; nor can the tide of affairs in the world, any more than that of the ocean, be diverged from its course, when once it has rolled into a deep regular and natural channel. We may now realize the commerce of these countries. But if it is once grasped by Britain, tho’ wars might be waged for it, yet in all probability, it would never be obtained by us. Should the era have arrived, when the western is to become independent of the eastern continent, and the storms of European conflict drive us from those shores still we might enjoy all the benefits of reciprocal amity and commerce between south and north America. We therefore most respectfully request you Sir, as President of these United States and by law invested with all the needful power, wisely and deeply to consider, as most unquestionably you will, the national expediency of suspending the embargo altogether, or partially only, and as it relates to the kingdoms of Spain and Portugal and their colonies and dependencies—
                  Signed by Order and in behalf of the Freemen of the Town of Providence legally convened in Town Meeting as aforesaid, on the Tenth Day of August A.D. 1808.
                  
                     Jno Dorrance Modr.
                     Nathan W. Jackson Town Clerk
                  
               